Citation Nr: 0430539	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  99-10 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for a claimed left shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the RO.  

The veteran's appeal was remanded to the RO in January 2001.  
It was returned to the Board in October 2004 for further 
appellate consideration.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The veteran's service medical records indicate that he was 
treated for an injury to his left shoulder and scapula in 
March 1967.  No fracture or residual disability was noted 
upon the veteran's discharge from service.  The veteran 
claims that the March 1967 injury is etiologically related to 
his current left shoulder disability.  

As noted previously, this issue was remanded to the RO in 
January 2001.  

The veteran was afforded a VA orthopedic examination in 
February 2002.  The examiner concluded that the veteran's 
current shoulder disability was due to the fracture of his 
scapula in service.  It is unclear from the record whether 
the examiner fully reviewed the claims folder.  

In October 2002 the RO returned the veteran's claims folder 
to the VA Medical Center (VAMC), and requested that the 
examining physician provide a rationale for his opinion and 
discuss pertinent evidence in support of the opinion.  A 
subsequent electronic mail message from the VAMC indicates 
that the veteran was scheduled for an orthopedic examination 
with a physician other than the February 2002 examiner, as 
that examiner was deceased.  The VAMC stated that the veteran 
had not appeared for the scheduled examination.  

The Board observes that there is no evidence of record which 
demonstrates that the veteran was notified of an examination 
in October 2002.  Moreover, the record indicates that the 
Supplemental Statement of the Case dated in January 2003 
provides the first notice to the veteran of the consequences 
of failure to report for a VA examination.  

The Board therefore concludes that the veteran should be 
scheduled for a further examination to determine the likely 
etiology of his claimed left shoulder disability.  

In light of these circumstances, the case is REMANDED for the 
following:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should make 
arrangements for the veteran to be 
afforded an examination to determine the 
nature, extent and likely etiology of the 
claimed left shoulder disorder.  The 
claims folder must be made available to 
and reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited from the veteran.  
Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently has left 
shoulder disability is etiologically 
related to the shoulder and scapula 
injury or any other demonstrated incident 
of his active service.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




